                       IN THE UNITED STATES BANKRUPTCY COURT
                            FOR THE DISTRICT OF DELAWARE

In re:                                                          Chapter 11

W. R. GRACE & CO., et al., l                                    Case No. O1-Ol 139(AMC)
                                                               (Jointly Administered)
                            Reorganized Debtors
                                                                Re: Docket Nos. 33154 and 33158




          NOTICE OF RESCHEDULED TELEPHONIC STATUS CONFERENCE
                SCHEDULED FOR SEPTEMBER 2,2024 AT 2:00 P.M.


                 PLEASE TAKE NOTICE that the telephonic status conference scheduled for

September 2, 2020, at 2:00 p.m. before the Honorable Ashely M. Chan regarding the Motionfor

Summary Judgment Pursuant to Fed. R. Bank^. P. 7056fog Disallowance ofClaim No. 392,

Fzled By Gary S. Smolker, and Related Claims, Nos. 382 and 4070, Fzled By Home Savings

Termite Control, Inc., and Wayne Morris, Respectively (the "Motion")[Docket No. 33154] has

been rescheduled by the Court, for September 17,2020, at 2:00 p.m.,(prevailing Eastern time).




'   W. R. Grace & Co.(f/k/a Grace Specialty Chemicals, Inc., or "Grace")is the sole remaining Reorganized
     e or an ase o. -           is e so e remaining open c ap er      case.


DOCS DE230461.2 91100/001
                 PLEASE TAKE FURTHER NOTICE that parties wishing to participate in

the Status Conference should dial into 1-877-873-8017(Toll-Free) and use Passcode

3027681#.

Dated: September 2,2020
                                      THE LAW OFFICES OF ROGER HIGGINS,LLC
                                      Roger J. Higgins
                                      516 North Ogden Ave.
                                      Suite 136
                                      Chicago, IL 60642
                                      Telephone:(312)480-1984

                                      and

                                      PACIIULSKI STANG ZIEHL &JONES LLP

                                      /s/James E. O'Neill
                                      Laura Davis Jones(Bar No. 2436)
                                       James E. O'Neill(Bar No. 4042)
                                      919 N. Market Street, 17th Floor
                                      P.O. Box 8705
                                       Wilmington, DE 19899-8705
                                      Telephone:(302)652-4100
                                      Facsimile:(302)652-4400

                                      Co-Counsel for the Reorganized Debtors




DOCS DE230461.2 91100/001
